           Case 3:19-cv-06074-RAJ Document 16 Filed 09/02/20 Page 1 of 2



1
                                                  U.S. District Court Judge RICHARD A. JONES
2

3

4

5

6

7

8

9                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11

12                                                  )
     DEXTER O. GRAY,                                ) Case No. C19-6074 RAJ
13                                                  )
                         Plaintiff,                 ) AGREED ORDER RE EAJA FEES
14                                                  )
     vs.                                            )
15                                                  )
                                                    )
16
     COMMISSIONER OF SOCIAL SECURITY,               )
17                                                  )
                         Defendant.                 )
18                                                  )

19
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
20
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
21
     attorney’s fees of $4,647.46 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
22
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
23
     allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
24

25   fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment
     AGREED ORDER RE EAJA FEES           - Page 1          MADDOX & LAFFOON, P.S.
     [C19-6074 RAJ]                                        410-A South Capitol Way
                                                                     Olympia, WA. 98501
                                                                     (360) 786-8276
          Case 3:19-cv-06074-RAJ Document 16 Filed 09/02/20 Page 2 of 2



1    of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to

2    Plaintiff’s counsel, JEANETTE LAFFOON, at 410-A South Capitol Way, Olympia, WA
3    98501.
4
           Dated this the 2nd day of September, 2020.
5

6

7
                                                    A
                                                    The Honorable Richard A. Jones
8                                                   United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     AGREED ORDER RE EAJA FEES              - Page 2               MADDOX & LAFFOON, P.S.
     [C19-6074 RAJ]                                                410-A South Capitol Way
                                                                   Olympia, WA. 98501
                                                                   (360) 786-8276
